EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gary Jacobs on 6/14/2021.
The application has been amended as follows: in Claims, amend Claim 1 as follows:
1. (Currently Amended) A transfer device comprising: 
a first container including a bag portion configured to house liquid; 
a second container configured to house the liquid transferred from the first container; 
a transfer unit configured to transfer the liquid from the first container to the second container; and 
a controller configured to control the transfer unit to intermittently and repeatedly execute a transfer operation of starting transfer of the liquid and then completing the transfer before a side of the bag portion toward the transfer unit transitions to a suction contact state upon transferring the liquid from the first container to the second container,
wherein the controller is configured to determine a time of each transfer operation depending on [[
Claims 2-9 are as submitted by Applicant on 6/4/2021.
Allowable Subject Matter
Claims 1 and 7 are allowed as amended. Claims 2-6 are allowed as previously presented, all dependent on Claim 1. Claims 8-9 are allowed as previously presented, both dependent on Claim 7. The following is an examiner’s statement of reasons for allowance: as related to the amended independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/4/2021, with respect to rejection(s) of Claims 1-6 have been fully considered and, in conjunction with amendments filed on the same date and Examiner’s Amendment above, are persuasive.  The rejection(s) of Claims 1-6 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853